Citation Nr: 0623432	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 2000.  He died in May 2002.  The appellant, his 
widow, remarried in June 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, regional office (RO).  That rating decision denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

The appellant filed the present claim for service connection 
for the cause of the veteran's death in June 2002.  As noted 
above, she remarried in June 2004; thus she is not currently 
the veteran's "surviving spouse" for VA purposes.  See 
38 C.F.R. § 3.50 (2005).  The Board notes that any Dependent 
Indemnity Compensation (DIC) benefits potentially available 
to the appellant since the date of her remarriage could be 
affected by the remarriage.  However, that issue is not 
currently before the Board and will not be addressed further 
in this decision.


FINDINGS OF FACT

1.  The veteran died in May 2002; the amended death 
certificate listed the immediate cause of death as 
complications of chronic ethanolism; "gastrointestinal 
problems" was noted as another significant condition 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of the veteran's death service connection was 
in effect for postgastrectomy syndromes, rated as 20 percent 
disabling; degenerative mechanical low back pain, rated as 20 
percent disabling; chondromalacia patella, right knee, rated 
as 10 percent disabling; chondromalacia patella, left knee, 
rated as 10 percent disabling; and limitation of motion, 
cervical spine, rated as 10 percent disabling. 

3.  Chronic ethanolism is not a disability that is subject to 
service connection, and the preponderance of the evidence is 
against a finding that the veteran's service- connected 
disabilities caused or contributed substantially or 
materially to his death.   


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated in July 2002.  
The originating agency specifically informed the appellant to 
submit any pertinent evidence in her possession, informed her 
of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim for the cause of the veteran's death has 
been obtained.  

The RO obtained private and VA outpatient treatment records 
of the veteran.  He died at home, and no autopsy was 
performed.  The appellant has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to this claim.

In light of the Board's denial of the appellant's claim for 
service connection for the cause of the veteran's death, no 
effective date will be assigned.  There can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that  
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2005).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2005).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d) 
(2005).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m) (2005).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The certificate of death indicates that the veteran died in 
May 2002 at the age of 48 years as a result of complications 
of chronic ethanolism.  An amended certificate of death dated 
in August 2004 indicates that the veteran's immediate cause 
of death was complications of chronic ethanolism; 
"gastrointestinal problems" was noted as another 
significant condition contributing to death but not resulting 
in the underlying cause.  The manner of death was listed as 
natural, and no autopsy was performed.

At the time of the veteran's death service connection was in 
effect for postgastrectomy syndromes, rated as 20 percent 
disabling; degenerative mechanical low back pain, rated as 20 
percent disabling; chondromalacia patella, right knee, rated 
as 10 percent disabling; chondromalacia patella, left knee, 
rated as 10 percent disabling; and limitation of motion, 
cervical spine, rated as 10 percent disabling.  Throughout 
the current appeal, the appellant has asserted that the 
veteran's service-connected gastrointestinal disorder 
resulted in an inability to keep food down that contributed 
to his death.  

During service in 1973, the veteran had his appendix removed.  
He had recurrent duodenal ulcers and gastrointestinal 
bleeding was noted in January 1975.  He had a hemigastrectomy 
with Billroth II anastomosis with division of the retained 
vagus nerves in October 1977.  The veteran continued to have 
gastritis and duodenitis during service.  On VA examination 
in December 1999, the veteran indicated that he had no 
current stomach problems, but had to watch what he ate and 
had frequent loose stools following eating.  

The veteran was enrolled in an alcohol prevention and control 
treatment program during service in 1993 and 1994.  
Statements from service comrades indicated that the veteran 
continued to drink following completion of the program.  

VA outpatient treatment records dated from 2001 to April 2002 
note the veteran continued to drink heavily.  A July 2001 
treatment note indicated that he did not wish to discuss his 
drinking.  On April 15, 2002, the veteran reported that he 
was weak, that he was unable to move without assistance, and 
that he was incontinent of urine.  He was drinking one case 
of beer per day which his wife would buy for him.  An April 
17, 2002, treatment note indicated that the veteran 
"continues to smoke and drink heavy; states he does not want 
to quit either as he 'wants to die happy.'"  The veteran 
died at home approximately three weeks later.  

Following the veteran's death, a VA physician reviewed the 
claims folder in November 2004 and provided the following 
opinion:

The original death certificate signed by 
the coroner...indicated that the cause of 
death was chronic alcoholism.  An addendum 
was made...which had contributing factors of 
gastrointestinal problems.  There was no 
other information to allude to the 
circumstances surrounding the veteran's 
death (i.e., major GI bleed, etc.).

Therefore, with the information provided 
to me it is not as likely as is likely 
that the veteran's death was a result of 
the service connected postoperative 
stomach injury.

As noted, the VA physician who provided the November 2004 
opinion had had the opportunity to review the medical 
evidence contained in the veteran's claims folder.  This 
doctor, therefore, had the opportunity to consider the 
veteran's pertinent medical records during and since his 
active military duty.  The coroner who signed the amended 
death certificate does not appear to have had that 
opportunity.  Consequently, the Board finds that the opinion 
rendered by the VA physician in November 2004 to the effect 
that the veteran's service connected gastrointestinal 
problems were not a factor in his death more probative 
because it was based upon a review of the veteran's complete 
medical records.  Other than the amended death certificate, 
there is no competent medical evidence of record in support 
of the appellant's contention that the veteran's service 
connected gastrointestinal problems contributed to cause his 
death.

Additionally, while the veteran's service connected 
orthopedic problems of the knees, low back, and cervical 
spine were noted on the treatment records in the final weeks 
of his life, they were not listed on the death certificate, 
and no competent medical evidence has associated the 
veteran's death with any of these service connected 
disabilities.  

While the appellant testified before the undersigned that the 
veteran had cut back his drinking significantly in the last 
months of his life, VA treatment records from three weeks 
before his death indicate that by his own admission he 
continued to drink a case of beer per day.  The amended death 
certificate continued to list complications of chronic 
ethanolism as the cause of the veteran's death.  Thus, the 
Board concludes that the weight of the medical evidence of 
record indicates that the veteran died as a result of chronic 
alcoholism.  As noted above, direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  

The Board concludes, therefore, that a disability incurred in 
service, and for which service connection may be established, 
did not cause the veteran's demise.  Consequently, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  See, 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


